Citation Nr: 0723221	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-25 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant.


INTRODUCTION

The veteran had active military service from October 1977 to 
December 1990.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The veteran testified before the undersigned Veterans Law 
Judge at the RO in August 2005.  A transcript of his hearing 
was prepared and associated with the record.

This case was before the Board in January 2006 at which time 
the issues of entitlement to service connection for 
hypertension and whether new and material evidence was 
received to reopen the claim of service connection for 
arthritis were denied.  The issues of increased ratings for 
bilateral pes planus with valgus deformity of the ankles and 
discoid lupus erythematosus were remanded.  

Thereafter, as to the issue of service connection for 
hypertension, the veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2007, the Secretary of VA and the veteran (the 
parties) filed a joint motion to vacate the Board decision to 
the extent of the issue of service connection for 
hypertension, and the Court vacated the Board's decision and 
remanded the case for additional development in March 2007.  
The joint motion stated that the issue regarding the 
reopening of the claim for service connection for arthritis 
should be considered abandoned.  The remaining issues 
(ratings for bilateral pes planus with valgus deformity of 
the ankles and discoid lupus erythematosus) continue to be 
developed per the Board's directives in the January 2006 
remand, and those issues are not before the Board at this 
time.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.  





REMAND

In May 2007, the joint motion agreed that a medical opinion 
is required in this case so that the an appropriate 
specialist can determine whether the veteran's currently-
diagnosed hypertension had its onset in service or within the 
one-year presumptive period from the time of service 
discharge.  The veteran has alternatively contended that her 
hypertension is proximately due to or the result of service-
connected disability.   

In June 2007, the veteran submitted additional evidence, and 
she requested a remand of her case for initial action by the 
agency of original jurisdiction (AOJ).  Accordingly, this 
case must be remanded.  38 C.F.R. § 20.1304 (2006).       

The case is hereby REMANDED for the following action:

1.  The veteran's claims file should be 
forwarded to an appropriate VA specialist 
in order to obtain a medical opinion as 
to the etiology of the veteran's 
hypertension.   The examiner should 
respond to the following questions:  

i).  Identify the onset of hypertension.  
If the onset is after service separation, 
is it as likely as not that the veteran's 
current hypertension is causally related 
to military service?  

ii).  If the answer to question i) is 
negative [that is, the onset of 
hypertension was not during service or 
the post-service onset is unrelated to 
service], please indicate whether - in 
the first post-service year -  the 
veteran's diastolic pressure was 
predominantly 100 or more, or systolic 
pressure was predominantly 160 or more, 
or was there a history of diastolic 
pressure predominantly 100 or more that 
required continuous medication for 
control?

iii). If the answers to question i) and 
ii) are negative, is the hypertension 
proximately due to or the result of the 
veteran's service-connected disabilities?  
If not,  the examiner is asked to provide 
an opinion as to whether the veteran's 
hypertension has been aggravated by her 
service-connected disabilities, that is, 
whether the service-connected 
disabilities cause a greater degree of 
impairment (aggravation) of the 
hypertension.  If the examiner finds that 
service-connected disabilities have 
aggravated hypertension, the examiner 
must address the following medical 
issues:

(a)  The baseline manifestations which 
are due to the veteran's hypertension; 

(b)  The increased manifestations 
which, in the examiner's opinion, are 
proximately due to the veteran's 
service-connected disabilities based on 
medical considerations; and 

(c)  The medical considerations 
supporting an opinion that increased 
manifestations of hypertension are 
proximately due to the veteran's 
service-connected disabilities.  

The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  

2.  After undertaking any other 
development deemed essential, including 
obtaining all relevant outstanding 
treatment records, if any, and ensuring 
that all appropriate notification 
procedures have been followed, 
readjudicate the veteran's claim.   If 
the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
pertinent Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on her part.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).





 Department of Veterans Affairs


